           CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 1 of 20




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


 JASON MCKINLEY,                                   Court File No. 0:20-cv-2098-ECT-KMM

                 Plaintiff,
 v.                                                     EQUIFAX INFORMATION
                                                     SERVICES LLC’S ANSWER AND
 EQUIFAX INFORMATION SERVICES                          DEFENSES TO PLAINTIFF’S
 LLC, TRANS UNION, LLC, BARCLAYS                             COMPLAINT
 BANK INC.,

                 Defendants.


          Equifax Information Services LLC (“Equifax” or “Defendant”), by and through its

undersigned attorneys, responds to Plaintiff’s Complaint (“Complaint”) as follows:

                               PRELIMINARY STATEMENT

          In answering the Complaint, Equifax states that it is responding to allegations on

behalf of itself only, even where the allegations pertain to alleged conduct by all

Defendants. Equifax denies any and all allegations in the headings and/or unnumbered

paragraphs in the Complaint.

                                          ANSWER

          In response to the specific allegations in the enumerated paragraphs in the

Complaint, Equifax responds as follows:

COMPLAINT ¶1:

      Mr. McKinley’s experience with Defendants is typical of those of too many
American consumers. Mr. McKinley is presently seeking to buy a home only to be told
that Defendant Barclays has furnished to the Defendant consumer reporting agencies
(“CRAs”) negative information about him regarding an account for which Mr. McKinley
had no prior knowledge, did not authorize, and is not responsible for in any way. The


2139936
         CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 2 of 20




Defendant CRAs have in turn reported that Mr. McKinley recently defaulted on a credit
card issued by Barclays and that as a result of this data Mr. McKinley is a substantial credit
risk and potential lenders should avoid.

ANSWER:

       Denied.

COMPLAINT ¶2:

        Like untold numbers of individuals in similar circumstances, upon discovery of the
false information on his report, Mr. McKinley acted promptly to correct the information
by submitting a request for reinvestigation both to the furnisher and to each of the CRAs
pursuant to his rights under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et. seq.

ANSWER:

       Denied.

COMPLAINT ¶3:

        After submitting his disputes to the defendant CRAs, the companies transmitted
word of his disputes to Defendant Barclays, which responded to the CRAs informing them
the false information was verified as accurate.

ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

COMPLAINT ¶4:

       The Defendant CRAs in turn made no effort to substantiate the information and
instead parroted the response of Barclays and thereafter informing Mr. McKinley that the
information was verified as accurate and would continue to be reported to potential
creditors.

ANSWER:

       Denied.




                                              -2-
         CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 3 of 20




COMPLAINT ¶5:

       In fact, the CRAs continued to report the false information to all of Mr. McKinley’s
potential creditors, casting Mr. McKinley as a debtor unable to pay his obligations and
therefore an unworthy borrower who should not be lent money.

ANSWER:

       Denied.

COMPLAINT ¶6:

       Indeed, Mr. McKinley was denied credit on at least one occasion and fully expects
to be denied for his request for a home loan now under review.

ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

                   STATEMENT OF JURISDICTION AND VENUE

COMPLAINT ¶7:

        This Court has original subject-matter jurisdiction over this action pursuant to 15
U.S.C. § 1681 et. seq., The Fair Credit Reporting Act (“FCRA”), which permits consumers
to file suit in the courts of their respective states.

ANSWER:

       Equifax admits that the Court has federal question jurisdiction over Plaintiff’s

FCRA claim against Equifax pursuant to 15 U.S.C § 1681p. Equifax denies the remaining

allegations in Paragraph 7 of the Complaint.

COMPLAINT ¶8:

       Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the
events or omissions giving rise to Plaintiffs claims occurred in this district.




                                               -3-
         CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 4 of 20




ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

                            APPLICABLE STATUTORY LAW

COMPLAINT ¶9:

       The FCRA’s requirements apply to any Credit Reporting Agency (“CRA”), which
Section 603(f) defines as:

       “[A]ny person which, for monetary fees, dues, or on a cooperative nonprofit
       basis, regularly engages in whole or in part in the practice of assembling or
       evaluating consumer credit information or other information on consumers
       for the purpose of furnishing consumer reports to third parties, and which
       uses any means or facility of interstate commerce for the purpose of
       preparing or furnishing consumer reports.”

15 U.S.C. § 1681a(f).

ANSWER:

       Equifax admits that the FCRA imposes certain requirements on CRAs.

COMPLAINT ¶10:

       FCRA Section 603(d) defines a “consumer report” as.

       “[A]ny written, oral, or other communication of any information by a
       consumer reporting agency bearing on a consumer’s credit worthiness, credit
       standing, credit capacity, character, general reputation, personal
       characteristics, or mode of living which is used or expected to be used or
       collected in whole or in part for the purpose of serving as a factor in
       establishing the consumer’s eligibility for (A) credit or insurance to be used
       primarily for personal, family, or household purposes; (B) employment
       purposes; or (C) any other purpose authorized under Section 604.”

15 U.S.C. § 1681a(d).

ANSWER:

       Equifax admits that the FCRA defines a consumer report.



                                             -4-
        CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 5 of 20




COMPLAINT ¶11:

       CRAs that sell consumer reports must comply with the FCRA. FCRA Section
607(b), 15 U.S.C. § 1681e(b), requires a CRA to follow reasonable procedures to assure
the maximum possible accuracy of consumer report information, including assuring that
only information pertaining to the consumer at issue is contained in his or her report.

ANSWER:

      Equifax admits that the FCRA imposes certain reporting and investigation

requirements.

COMPLAINT ¶12:

       Section 611 of the FCRA, 15 U.S.C. § 1681i, requires a CRA upon notice of
disputed information to conduct a reasonable reinvestigation to determine the accuracy of
information disputed by a consumer who is the subject of a report.

      a.        The same section requires that notice of the reinvestigation be promptly
                provided to the furnisher of the credit information.

      b.        If after any reinvestigation an item is found to be inaccurate or cannot be
                verified, the CRA shall promptly delete that item from the file of the
                consumer.

ANSWER:

      Equifax admits that the FCRA imposes certain reporting and investigation

requirements.

COMPLAINT ¶13:

       Furnishers of information to CRAs must also comply with certain aspects of the Act.
Section 623 of the FCRA, 15 U.S.C. § 1681s-2, addresses the duties of persons who furnish
information to the CRAs. This section of the Act prohibits a furnisher from reporting any
information to a CRA if the person knows or has reasonable cause to believe that the
information is inaccurate.

ANSWER:

      Equifax admits that the FCRA imposes certain reporting and investigation

requirements.


                                              -5-
         CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 6 of 20




                                         PARTIES

COMPLAINT ¶14:

       Plaintiff is an adult resident of Minnesota.

ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

COMPLAINT ¶15:

       Defendant Equifax Information Services, Inc. is a foreign consumer reporting
agency registered in the State of Georgia with a service of process address listed as 2345
Rice Street, Suite 230, Roseville, Minnesota.

ANSWER:

       Admitted.

COMPLAINT ¶16:

       Defendant Trans Union, LLC is a foreign consumer reporting agency registered in
the State of Delaware with a service of process address listed as 2345 Rice Street, Suite
230, Roseville, Minnesota.

ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

COMPLAINT ¶17:

        Defendant Barclays Bank Inc. is a foreign corporation and a furnisher of consumer
data to major CRAs. According to the FDIC, the bank also does business under the assumed
name Barclaycard US and has a registered address listed as 2345 Rice Street, Suite 230,
Roseville, Minnesota.




                                              -6-
         CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 7 of 20




ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

COMPLAINT ¶18:

      Plaintiff is informed and believes, and thereon alleges, that at all times relevant
Defendants all conducted business in the State of Minnesota and in the County of Hennepin.

ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

                            FACTS COMMON TO ALL CLAIMS

COMPLAINT ¶19:

      Plaintiff is an individual “consumer” as defined by 15 U.S.C. § 1679a(1) and §
1681a(c).

ANSWER:

       Admitted.

COMPLAINT ¶20:

       The Defendant CRAs are “consumer reporting agencies” as defined by the Fair
Credit Reporting Act, 15 U.S.C. § 1681a(f) because the companies are in the business of
assembling and analyzing consumer information before selling consumer reports to third
parties.

ANSWER:

       Equifax admits that it acted as a consumer reporting agency, as defined by the Fair

Credit Reporting Act, in connection with Plaintiff’s claims alleged herein.




                                             -7-
        CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 8 of 20




COMPLAINT ¶21:

       Each of the Defendant CRAs prepared and issued consumer reports concerning
Plaintiff that included false and inaccurate information, including that Plaintiff was
responsible for a charged off debt pertaining to a Barclays credit card.

ANSWER:

       Denied.

COMPLAINT ¶22:

       Various individuals seeking to lend to Plaintiff consulted consumer reports
furnished by Defendants containing the false information at issue.

ANSWER:

       Equifax denies reporting false information, and is otherwise without knowledge or

information sufficient to form a belief as to the truth of the allegations.

COMPLAINT ¶23:

       The direct result of Defendants’ issuance of consumer reports to potential lenders
containing the false information at issue, including information not reasonably verified,
has been, significant damage to the perceived reputation of Plaintiff and Plaintiff’s ability
to borrow money and conduct commerce.

ANSWER:

       Equifax denies reporting false information, and is otherwise without knowledge or

information sufficient to form a belief as to the truth of the allegations.

COMPLAINT ¶24:

       Specifically, Defendant’s false reports have to date prevented Plaintiff from
obtaining a credit card and even delayed his purchasing of a home.

ANSWER:

       Equifax denies reporting false information, and is otherwise without knowledge or

information sufficient to form a belief as to the truth of the allegations.



                                               -8-
        CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 9 of 20




COMPLAINT ¶25:

        As a direct result of Defendant’s conduct, Plaintiff has suffered from increased
stress, anger, frustration, anxiety and, the loss of the ability to borrow money on favorable
terms and thereby loss of a means of improving his social and economic position.

ANSWER:

       Equifax denies any wrongful conduct.

               Facts Regarding Violation of Section 607(b) of the FCRA

                                   15 U.S.C. § 1681e(b)

COMPLAINT ¶26:

       Section 607(b) of the FCRA, 15 U.S.C. 1681e(b) expressly requires a CRA to follow
reasonable procedures to assure the maximum possible accuracy of consumer report
information, including that only information pertaining to the consumer at issue is
contained in his or her report.

       a.     Defendant, however, routinely furnishes consumer reports containing
              adverse information about accounts for which the subject of the report is
              merely an authorized user with no liability for the account in question.

       b.     Because the subject of the report has no liability, lenders do not typically
              require the authorized user’s verification or authorization before issuing a

       c.     Thus, there is not a process in place to assure that an authorized user consents
              to issuance of a card in his or her name prior to said issuance.

       d.     Under such circumstances there is a high likelihood of errors pertaining to
              alleged authorized users.

       e.     Despite this, the Defendant CRAs allow furnishers to report information,
              including debts, to the consumer files of authorized users.

       f.     In the present matter Mr. McKinley had no knowledge of the issuance of a
              card in his name and defendant Barclays did nothing to assure Mr. McKinley
              authorized the card in question.

       g.     Despite this, defendant Barclays furnished negative information to the CRA
              defendants about Plaintiff. The CRA defendants, lacking reasonable
              procedures to assure such false information is not added to a consumer’s file,
              in turn added the false information to Plaintiff’s consumer file and thereafter


                                              -9-
       CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 10 of 20




              furnished the same to Plaintiff’s potential creditors, causing Plaintiff to be
              cast in a negative light with regard to his payments of debts.

ANSWER:

       Denied.

COMPLAINT ¶27:

        As a direct result of Defendant failing to enact the reasonable procedures to assure
maximum accuracy, Plaintiff’s consumer files contained false information not relating to
Plaintiff and the CRAs informed Plaintiff’s potential creditors that Plaintiff was at higher
risk for nonpayment of debts and therefore an undesirable credit risk.

ANSWER:

       Denied.

COMPLAINT ¶28:

       Similarly, as a further result of Defendants’ failure to fulfill their statutory duty,
Plaintiff suffered personal financial loss and loss of standing in the community.

ANSWER:

       Denied.

COMPLAINT ¶29:

       Plaintiff was further harmed by incurring legal and professional fees in consulting
with various experts regarding the course of action for correcting the error at issue.

ANSWER:

       Denied.

COMPLAINT ¶30:

       Finally, Plaintiff suffered from loss of personal and professional time as a direct
result of each defendant CRAs’ refusal to remove the false and defamatory information
and each company’s refusal to comply with its statutory duties.

ANSWER:

       Denied.



                                             - 10 -
        CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 11 of 20




                 Facts Regarding Violation of Section 611 of the FCRA

                                      15 U.S.C. §1681i

COMPLAINT ¶31:

       Section 611 of the FCRA, 15 U.S.C. § 1681i, requires a CRA upon notice of
disputed information to conduct a reasonable reinvestigation to determine the accuracy of
the disputed information.

ANSWER:

       Equifax admits that the FCRA imposes certain reporting and investigation

requirements, but Equifax denies that it violated the FCRA.

COMPLAINT ¶32:

        Plaintiff submitted numerous disputes and notices of the false information contained
in his report, including valid requests for reinvestigation sent to the addresses listed by the
CRA defendants for receipt of such notices and a letter sent to Barclays at its address listed
for receipt of such disputes.

ANSWER:

       Equifax admits that the FCRA imposes certain reporting and investigation

requirements, but Equifax denies that it violated the FCRA.

COMPLAINT ¶33:

       Specifically, Plaintiff sent all Defendants such notices on August 10, 2020.

ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

COMPLAINT ¶34:

        In response Plaintiff received notice that the information contained was verified as
accurate and that no information would be removed from his consumer files. Thus, Plaintiff
was informed that the CRAs would continue to report that Mr. McKinley was responsible
for the debt in question.


                                              - 11 -
        CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 12 of 20




ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

COMPLAINT ¶35:

        As a direct result of Defendant Barclays failing to correct the inaccurate information
contained in Plaintiff’s consumer files, the CRAs informed Plaintiff’s potential creditors
that Plaintiff was at higher risk for nonpayment of debts and therefore an undesirable credit
risk.

ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

COMPLAINT ¶36:

       Similarly, as a further result of Defendant Barclays’ failure to fulfill its statutory
duty, Plaintiff suffered personal financial loss and loss of standing in the community.

ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

COMPLAINT ¶37:

       Plaintiff was further harmed by incurring legal and professional fees in consulting
with various experts regarding the course of action for correcting the errors.

ANSWER:

       Equifax denies any harm and is otherwise without knowledge or information

sufficient to form a belief as to the truth of the allegations.




                                               - 12 -
        CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 13 of 20




COMPLAINT ¶38:

       Finally, Plaintiff suffered from loss of personal and professional time as a direct
result of each Defendant CRA’s refusal to remove the false and defamatory information
and each company’s refusal to comply with its statutory duties.

ANSWER:

       Denied.

                 Facts Regarding Violation of Section 623 of the FCRA

                                    15 U.S.C. §1681s-2

COMPLAINT ¶39:

       Section 623 of the FCRA, 15 U.S.C. § 1681s-2, prohibits a furnisher of information
to a CRA from furnishing any information relating to a consumer to any CRA if the person
knows or has reasonable cause to believe that the information is inaccurate.

ANSWER:

       Equifax admits that the FCRA imposes certain reporting and investigation

requirements, but Equifax denies that it violated the FCRA.

COMPLAINT ¶40:

        Plaintiff submitted numerous disputes and notices regarding the false information
contained in his report, including valid requests for reinvestigation sent to the addresses
listed by the CRA defendants for receipt of such notices and a letter sent to Barclays at its
address listed for receipt of such disputes.

ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

COMPLAINT ¶41:

       Specifically, Plaintiff sent all Defendants such notices on August 10, 2020.




                                             - 13 -
        CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 14 of 20




ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

COMPLAINT ¶42:

      In addition to Plaintiff directly informing Barclays of the inaccuracy of the
information the bank was furnishing, each of the CRAs also informed the Barclays of the
same dispute.

ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

COMPLAINT ¶43:

       In response the Defendant failed to conduct a reasonable reinvestigation and instead
verified the information as accurate without regard to truth.

ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

COMPLAINT ¶44:

       The Defendant’s verification was communicated to each of the CRA defendants,
which in turn parroted verification of the false information without conducting any
investigation of their own and without consulting any additional information.

ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.




                                            - 14 -
        CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 15 of 20




COMPLAINT ¶45:

       As a direct result of Barclays’ failure to correct the inaccurate information contained
in Plaintiff’s consumer fifes, the CRAs informed Plaintiff’s potential creditors that Plaintiff
was at higher risk for nonpayment of debts and therefore an undesirable credit risk.

ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

COMPLAINT ¶46:

       Similarly, as a further result of Defendant’s failure to fulfill its statutory duty,
Plaintiff suffered personal financial loss and loss of standing in the community.

ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

COMPLAINT ¶47:

       Plaintiff was further harmed by incurring legal and professional fees in consulting
with various experts regarding the course of action for correcting the errors.

ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

COMPLAINT ¶48:

       Finally, Plaintiff suffered from loss of personal and professional time as a direct
result of Barclays’ improper refusal to correct the false and defamatory information it
furnished about Plaintiff.

ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.


                                              - 15 -
       CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 16 of 20




                                    FIRST COUNT

                        Willful Noncompliance with the FCRA

                                (Against All Defendants)

COMPLAINT ¶49:

      Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
though fully stated herein.

ANSWER:

      Equifax restates its responses to paragraphs 1 through 48 as its answer to this

paragraph of the Complaint.

COMPLAINT ¶50:

       The Defendant CRAs willfully failed to comply with the requirements of FCRA,
including but not limited to:

      a.     failing to comply with the requirements of Section 607(b), 15 USC §
             1681e(b), in assuring consumer reports are prepared with maximum possible
             accuracy;

      b.     failing to comply with the requirements of Section 611, 15 USC § 1681i, in
             failing to conduct a reinvestigation of the disputed information;

ANSWER:

      Denied.

COMPLAINT ¶51:

       Barclays willfully failed to comply with the requirements of the FCRA, including
but not limited to:

      a.     failing to comply with the requirements of Section 623 including a) reporting
             information with actual knowledge of errors and b) continuing to report false
             information after notice from the consumer that the information was false.




                                            - 16 -
        CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 17 of 20




ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

COMPLAINT ¶27:[sic]

       As a result of Defendants’ failure to comply with the requirements of FCRA,
Plaintiff has suffered, and continues to suffer, actual damages, including economic loss,
lost opportunity to receive credit, damage to reputation, interference with his normal and
usual activities, emotional distress, anger, frustration, humiliation, anxiety, fear, worry, and
related health problems, for which Plaintiff seeks damages in an amount to be determined
by the jury.

ANSWER:

       Denied.

COMPLAINT ¶28:[sic]

       Plaintiff requests attorney’s fees pursuant to 15 USC § 1681n(a).

ANSWER:

       Equifax admits that Plaintiff seeks attorney’s fees, but denies that Plaintiff is entitled

to the relief requested.

                                     SECOND COUNT

                           Negligent Noncompliance with the FCRA

                                  (Against All Defendants)

COMPLAINT ¶52:

      Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
though fully stated herein.

ANSWER:

       Equifax restates its responses to paragraphs 1 through 51 as its answer to this

paragraph of the Complaint.


                                               - 17 -
        CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 18 of 20




COMPLAINT ¶22:[sic]

       Defendant negligently failed to’ comply with the requirements of the FCRA,
including but not limited to:

       a.     failing to comply with the requirements of Section 607(b), 15 USC §
              1681e(b), in assuring consumer reports are prepared with maximum possible
              accuracy;

       b.     failing to comply with the requirements of Section 611, 15 USC § 1681i, in
              failing to conduct a reinvestigation of the disputed information;

ANSWER:

       Denied.

COMPLAINT ¶53:

       Barclays negligently failed to comply with the requirements of FCRA, including but
not limited to:

       a.     failing to comply with the requirements of Section 623 including a) reporting
              information with actual knowledge of errors and b) continuing to report false
              information after notice from the consumer that the information was false.

ANSWER:

       Equifax is without knowledge or information sufficient to form a belief as to the

truth of the allegations.

COMPLAINT ¶54:

        As a result of Defendant ‘s failure to comply with the requirements of FCRA,
Plaintiff and all potential class members have suffered, and continue to suffer, actual
damages, including economic loss, lost opportunity to receive credit, damage to reputation,
invasion of privacy, interference with normal and usual activities, emotional distress, anger,
frustration, humiliation, anxiety, fear, worry, and related health problems, for which
Plaintiff and the class members seek damages in an amount to be determined by a jury.

ANSWER:

       Denied.




                                             - 18 -
        CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 19 of 20




COMPLAINT ¶24:[sic]

       Plaintiff requests attorney’s fees pursuant to 15 USC § 1681o(a).

ANSWER:

       Equifax admits that Plaintiff seeks attorney’s fees but denies that Plaintiff is entitled

to the relief requested or any relief whatsoever.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, by and through his attorney, respectfully prays for

judgment in favor of Plaintiff and against Defendant as follows:

       a.     all actual compensatory damages suffered;

       b.     statutory damages in an amount up to $1,000.00 per violation per plaintiff,
              pursuant to 15 U.S.C. §1681n;

       d.     injunctive relief prohibiting such conduct in the future;

       e.     reasonable attorney’s fees, litigation expenses, and cost of suit; and

       f.     any other relief deemed appropriate by this Honorable Court.

ANSWER:

       Equifax denies that Plaintiff is entitled to any relief whatsoever.

                           OBJECTION TO JURY DEMAND

       Equifax objects to a trial by jury on Plaintiff’s equitable claims and all other issues

as to which a jury is not permitted as of right or as a matter of law.


                      AFFIRMATIVE AND OTHER DEFENSES

       Without assuming the burden of proof where it otherwise rests with Plaintiff,

Equifax asserts the following affirmative and other defenses to the Complaint:




                                              - 19 -
        CASE 0:20-cv-02098-ECT-KMM Doc. 8 Filed 10/09/20 Page 20 of 20




                                     FIRST DEFENSE

       Equifax is not subject to general or specific jurisdiction in this Court as to the claims

brought by Plaintiff against it. Equifax is neither incorporated nor headquartered in

Minnesota, and the conduct giving rise to Plaintiff’s claim occurred outside of Minnesota

and was not targeted at Minnesota.

       WHEREFORE, having fully answered or otherwise responded to the allegations in

Plaintiff’s Complaint, Equifax prays that:

       (1)     Plaintiff’s Complaint be dismissed in its entirety and with prejudice as to

Equifax, with all costs taxed against Plaintiff;

       (2)     it be dismissed as a party to this action; and

       (3)     it recover such other and additional relief as the Court deems just and

appropriate.


                                           MESSERLI KRAMER P.A.

DATED: October 9, 2020                     By: /s/ Lauren Hoglund
                                              Terrance J. Wagener (#213676)
                                              Lauren Hoglund (#399562)
                                              1400 Fifth Street Towers
                                              100 South Fifth Street
                                              Minneapolis, MN 55402
                                              Telephone: (612) 672-3615
                                              twagener@messerlikramer.com
                                              lhoglund@messerlikramer.com

                                               ATTORNEYS FOR DEFENDANT
                                               EQUIFAX INFORMATION SERVICES
                                               LLC




                                               - 20 -
